Exhibit 10.2

 

LOGO [g169498g1001041136446.jpg]

Verso Corporation

8540 Gander Creek Drive

Miamisburg, Ohio 45342

T 877 855 7243

www.versoco.com

September 30, 2020

Mr. Randy J. Nebel

Dear Randy:

On behalf of the Board of Directors (the “Board”) of Verso Corporation (the
“Company”), I am pleased to offer you the position, on an interim basis, of the
Company’s Chief Executive Officer (the “CEO”) reporting to the Board. Your
employment by the Company in this position will commence immediately.

While you serve as interim CEO, the Company will pay you a base salary at a
monthly rate of $65,000, which will be paid in accordance with the Company’s
regular payroll practices. While you serve as interim CEO, you will also
continue to be compensated in accordance with the Company’s compensation policy
for members of the Board (for clarity, even though such policy generally does
not apply to Board members who are employed by the Company, you will continue to
be entitled to non-employee director compensation while you serve as interim
CEO). The Company will also pay or reimburse you for your reasonable housing and
vehicle accommodations in Ohio, and for travel (for you and/or a friend or
family member) to and from Ohio, while serving as interim CEO, in addition to
reimbursement of ordinary business expenses incurred while you serve as interim
CEO.

While we expect that your employment with the Company will continue until a new
CEO is hired and commences employment, your employment with the Company and your
service as interim CEO is “at will,” meaning that it may be terminated by you or
by the Company at any time, for any reason (or no reason), and with or without
advance notice. When your employment with the Company ends, you will not be
entitled to benefits under any Company severance plan or policy.

It is intended that your compensation and benefits will comply with, and not be
subject to tax, interest or penalties under, Section 409A of the Internal
Revenue Code of 1986, as amended, and this offer letter will be construed and
interpreted consistent with such intent. You agree to sign a customary
confidentiality agreement with the Company.

To accept the Company’s offer, please sign and date this offer letter in the
space provided below and return it to me.

 

Sincerely, /s/ St. John Daugherty St. John Daugherty Vice President, Legal and
Corporate Affairs

 

Agreed to and accepted:

/s/ Randy J. Nebel

Randy J. Nebel

September 30, 2020